    Case 3:17-cv-00601-MHL Document 106-5 Filed 05/01/19 Page 1 of 1 PageID# 1808


                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRIGINIA
                                                                  DIVISION




     ROBERT DAVID STBELE,et al.,
                                   Plaintiff(s),


                                                                                               3:17-cv-00601-MHL
                                                                        Civil Action Number:

      JASON GOODMAN,et al.,

                                   Defendant(s).


                                LOCAL RULE 83.1(M) CERTIFICATION


I declare under penalty of perjury that:
                                                                    Defendants Opposition to the second
                                                                    Motion to Intervene
No attorney has prepared, or assisted in the preparation of
                                                                              (Title of Document)
  JASON GOODMAN

Name ofPro Se Party (Print or Type)


Signatu^ofPro Se Party

Executed on: _April 30, 2019            (Date)

                                                             OR



The following attorney(s) prepared or assisted me in preparation of
                                                                                (Title of Document)

(Name of Attomey)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of, this document
                                                                                             - I 2019
(Name ofPro Se Party (Print or Type)
                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                          RICHMOND. VA

Signature ofPro Se Party

Executed on:                            (Date)
